Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and its depending claims are allowed.  Instant invention requires a very specific novel and non-obvious construction and arrangement of a woven, flexible belt.  The woven, flexible belt requires: parallel straight ends securable to each other to form an endless loop with upper and lower surfaces; a set of warp monofilament warp yarns having a first denier; a set of weft yarns perpendicular to the warp yarns and including a repeating pattern of at least one monofilament followed by at least one multifilament, the monofilament weft having a linear mass density of at least 2500 denier and at least 5 times the denier of the warp monofilament.  This specifically claimed structure and arrangement is paired with specifically claimed warp and weft monofilament yarn linear densities with respect to each other that have been shown through explicitly cited experimental test data that has been tabulated in the instant specification and shown to critically and unexpectedly result in a woven fabric having the claimed structural requirements that also exhibits the desired stiffness, flexibility, porosity, openness and suitability for use in the growth of algal materials on its surfaces.  Various woven belt fabrics have been cited but none teach the specifics instantly claimed and/or shown to be critical and non-obvious the same set of relative dimensional requirements of the warp and weft monofilament yarns in the fabric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732